  Case 17-80073       Doc 74     Filed 03/19/19 Entered 03/19/19 09:36:09           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

KENNETH K. CLAUSEN                                           CASE NO. 17-80073


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     JPMorgan Chase Bank NA                          Court claim #: 7
Last four digits of any number used to identify the debtor’s account: 6012


 Final Cure Amount
 Amount of Prepetition Arrears         $33,694.15


 Amount Paid by Trustee                $33,694.15




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 3/19/19                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 19th
Day of March, 2019

Dated: 3/19/19                                /s/Cynthia K. Burnard
 Case 17-80073   Doc 74   Filed 03/19/19 Entered 03/19/19 09:36:09   Desc Main
                            Document     Page 2 of 2

JP MORGAN CHASE BANK NA
3415 VISION DR
OH4-7142
COLUMBUS, OH 43219

CHASE MORTGAGE
3415 VISION DR.
COLUMBUS, OH 43219

DANA O'BRIEN
C/O MCCALLA RAYMER PIERCE, LLC
1N. DEARBORN ST. SUITE 1200
CHICAGO, IL 60602

CHASE RECORDS CENTER
ATTN: CORRESPONDENCE MAIL
MAIL CODE LA4-5555 700 KANSAS LANE
MONROE, LA 71203

KENNETH K. CLAUSEN
430 W. PARKVIEW TERRACE
ALGONQUIN, IL 60102

LAW OFFICE OF TIMOTHY BROWN
1520 CARLEMONT DR., SUITE M
CRYSTAL LAKE, IL 60014
